DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.

The following are details of the closest prior arts of record found:
WIPO Document "WO 2004/051303 A1" by HOLM, Sverre discloses an ultrasonic locating system that comprises a server that sends synchronization signals to master units that transmits the synchronization signals to slave units and the master units and slave units will simultaneously transmit an ultrasonic pulse each encoded in its own way which is received by the identification tags and the identification tag will calculate arrival times for received ultrasonic pulses and this information together with the identification tags ID code is transmitted in the form of radio signals to the server which in turn updates its database with the position of the various identification tags.
WIPO Document "WO 2013/008169 A1" by BEN-MOSHE, Boaz discloses a system for determining the location of a sound receiver wherein a synchronizing signal based on a reference time such as a sound generation schedule is transmitted to a plurality of sound sources and the sound sources transmitting sound signals in accordance with the sound generation schedule and wherein the sound receiver receives at least two sound signals transmitted by sound sources in the specified area and using the calculated time of flight and respective known locations of the sound sources for which the time of flight is computed, the location of the sound-receive is determined in the specified area and the determined location is reported to a location remote from the sound receiver.
Booij et al. (US Patent Publication 2015/0160330) discloses a location system using ultrasound wherein transmitter stations are synchronized and the mobile receiver unit receives the synchronized signals from the transmitter stations and allows the mobile receiver unit to determine the identifier encoded in the strongest transmitter station signal which is typically the closes transmitter station to the receiver unit and the receiver unit communicates this identifier to the server by using a radio transmitter or by ultrasound transmission and the server can thereby monitor the location of the receiver unit.
Amir et al. (US Patent 10,126,407) discloses a system for synchronized ultrasonic real time location for determining a location and identity of a portable device wherein each ultrasonic base station is configured to receive timing synchronization information and to transmit a corresponding ultrasonic location code in a time period based on the received timing synchronization information and each portable device detects the ultrasonic location codes from the ultrasonic base stations and transmit an output signal including a portable device ID representative of the portable device and the detected ultrasonic location code and discloses synchronizing all the nodes reduces power consumption as it reduces an amount of time for detecting the signals and further discloses that individual clocks on the different nodes are slightly different from each other and as time passes the individual clocks may drift and a synchronization signal may be used to maintain all of the nodes close enough to a common time of origin to allow the system to operate efficiently.
Calvarese (US Patent Publication 2014/0340994) discloses an ultrasonic locationing system for locationing of a mobile device within an environment that includes a plurality of fixed ultrasonic emitters wherein a backend controller can direct specific emitters to emit their burst at particular times and a mobile device can receive these tones and provide information to the backend controller that can be used to locate the mobile device.


The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are clear on the record.  And after a thorough search and examination, claims 1-20 are found to be allowable because the closest prior art found of WIPO Document "WO 2004/051303 A1" and WIPO Document "WO 2013/008169 A1" and Booij et al. (US Patent Publication 2015/0160330) and Amir et al. (US Patent 10,126,407) and Calvarese (US Patent Publication 2014/0340994) fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “wherein the first mesh network member transmits a first timestamp of the first clock to the second mesh network member, and the second mesh network member generates a message for propagation to the central server, the message including identification of the first mesh network member and the second mesh network member, and the first timestamp and a second timestamp of the second clock; a central server configured to select a reference clock within the wireless mesh network, further configured to determine a time offset between the first clock and the reference clock based on the message; and further configured to propagate an acoustic transmission schedule to the first mesh network member” in the specific order, structure and combination of limitations recited, inter alia, by independent claim 1 and fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “transmitting by the first mesh network member a first timestamp of the first clock to the second mesh network member; generating a message by the second mesh network member for propagation to the central server, the message including identification of the first mesh network member and the second mesh network member, and the first timestamp and a second timestamp of the second clock; determining by the central server a reference clock within the wireless mesh network, and determining a time offset between the first clock and a reference clock based on the message; and propagating an acoustic transmission schedule to the first mesh network member” in the specific order, structure and combination of limitations recited, inter alia, by the independent claim 11 of the claimed invention.  
The dependent claims are found to be allowable based on their dependency on the allowed independent claims and for the same reasons as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645